Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Light receiving device and method for controlling same, and electronic apparatus comprising dual comparison circuits with supplied zero reset signals--.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a light receiving device and its method, among other features, comprising a first comparison circuit to compare a first detection signal detected by a first tap of a pixel and a reference signal; a second comparison circuit to compare a second detection signal detected by a second tap of the pixel and the reference signal; a first zero reset signal generation circuit to generate a first zero reset signal supplied to the first comparison circuit when the first comparison circuit performs an auto zero operation; and a second zero reset signal generation to generate a second zero reset signal supplied to the second comparison circuit when the second comparison circuit performs an auto zero operation.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Otaka et al 10,567,691 disclose an imaging system comprising plurality of comparison processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438.  The examiner can normally be reached on TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/QUE TAN LE/Primary Examiner, Art Unit 2878